--------------------------------------------------------------------------------


 


BINDING LETTER OF INTENT


September 12, 2007


Ross McCullough
6601 22nd Street North
St. Petersburg, FL 33702 USA




Dear Mr. McCullough:


The purpose of this binding letter of intent (“LOI”) is to set forth certain
understandings and binding agreements between Ross McCullough. (“RM”), an
individual living in the State of Florida and 247MGI, Inc. (“247MGI”) a company
incorporated under the laws of the State of Florida, with respect to certain
terms and conditions, set forth below.


The following numbered paragraphs reflect our understanding of the matters
described in them, but are not to constitute a complete statement of RM or
247MGI with respect to the matters described therein.


PURCHASE


On the terms, and subject to the conditions, of a Technology Assignment and
Transfer Agreement (“Agreement”) to be negotiated and entered into by RM and
247MGI.
The following terms shall be incorporated into a more formal Agreement.


1.  
RM agrees to assign and transfer to NEWCO a company controlled by Sovereign
Research, LLC a wholly owned subsidiary of 247MGI, Inc a publicly traded company
all rights and interest in Avalon Java based Peer 2 Peer streaming application
and the Avalon Java based P2P video conferencing application.



2.  
247MGI agrees to issue RM Thirty Five percent (35%) of the issued and
outstanding shares of NEWCO on the day of signing the Agreement, further more
247MGI shall issue to RM 2,843,537 shares of the issued and outstanding common
stock.  The shares shall bear a restrictive legend when issued.



3.  
RM shall be entitled to a seat on the Board of 247MGI as long as RM remains with
NEWCO.



4.  
247MGI and RM agree to issue Norman Farrar Five percent (5%) of the issued and
outstanding shares of NEWCO on the day the Agreement is signed.



5.  
247MGI shall raise $1.5 million in seed capital for NEWCO over the next 18
months.  247MGI may sell shares of its common stock or a portion of its 60%
ownership of NEWCO to raise the capital.



6.  
247MGI and RM agree to share the revenue generated by the Avalon Streaming
Applications and all other technologies. The Streaming and video technology
transferred by RM to NEWCO 80/20, 247MGI shall receive 80% of the net revenue
and RM shall receive 20% of the net revenue.  The net revenue shall be
determined the by net revenue number reported in Quarterly and Annual financial
reports of 247MGI as filed with the Securities and Exchange Commission as it
relates to NEWCO only not 247MGI as a whole.



7.  
RM Shall serve as Chief Technology Officer of NEWCO and shall serve on the Board
of Directors during which time RM shall receive a salary of $75,000 per year and
other benefits as defined in an Employment Agreement to be executed on the day
of signing the Agreement, the Employment Agreement shall be for a term of no
less then two years.  The Employment Agreement shall contain performance and
options and incentives to be defined within the Employment Agreement.



8.  
RM shall be able to distribute his 35% ownership in NEWCO to other individuals
he feels may add value in the development of the software.



9.  
247MGI may sell shares of NEWCO to help raise funds needed for development or
marketing of the software.  RM shall be protected from any dilution which may
take place during 247MGI’s and NEWCO’s efforts to raise the initial $1.5 million
dollars.  All shareholders shall share in equal dilution for any funds raised
after the initial seed capital of $1.5 million.



10.  
247MGI and RM agree to have equal representation on the Board of Directors of
NEWCO, with all Board Resolutions decided by majority vote.



11.  
247MGI shall deliver to RM a draft of the Agreement no later then the 14th of
September.  247MGI and RM agree to use there best efforts to work towards a
final agreement as quickly as possible.



12.  
247MGI shall found $50,000 at signing of the Agreement and $50,000 a week over
the following 4 weeks for a total of $250,000.  Any funds distributed to NEWCO
prior to the signing of the Agreement shall be deducted from the amount due at
signing of the Agreement.  If for some reason the Agreement is not executed by
RM then the amount loaned shall become a demand Note owed by RM to 247MGI.  If
the Agreement is not executed by 247MGI then the money shall be deemed a Note
owed by RM.



13.  
247MGI agrees to fund RM $25,000 within 10 business days from the date the LOI
is executed.



14.  
The Agreement shall be signed no later the 45 days after the signing of this
LOI.  If the Agreement is not signed then this LOI shall terminate immediately
unless both parties agree in writing to extend the signing of the Agreement.



15.  
247MGI and RM agree that as long as NEWCO is a private entity the technology may
not be sold, transferred, assigned, granted, or moved in any way from control of
NEWCO without the consent of both 247MGI and RM



16.  
247MGI and RM agree that any and all patents, copyrights, intellectually
property and all source code shall belong to NEWCO.



2           OTHER PROVISIONS.


The Purchase Agreement will contain customary representations, warranties,
covenants, and other agreements, on behalf of 247MGI and its stockholders and
the Closing will be subject to usual conditions, including:


A.  
Submission of necessary consents or approvals of shareholders, governmental
bodies, lenders, lessors, or other required third parties;

B.  
Delivery of legal opinions, closing certificates, and other customary
documentation.

C.  
An absence of material change or event (exclusive of a competing offer) that
would make proceeding with execution and approval of the Stock Purchase
Agreement or Closing illegal, invalid, or contrary to the fiduciary duties of
the Board of Directors of 247MGI.

 
3.
COSTS. RM and 247MGI shall each be solely responsible for and shall bear all of
their respective expenses, including, without limitation, legal, accounting, and
other advice, incurred in connection with the Purchase Agreement and the
transactions contemplated thereby.



4.
PUBLIC DISCLOSURE. Neither RM nor 247MGI shall make any public release of
information regarding the matters contemplated herein except (i) that a joint
press release in agreed form shall be issued by RM and 247MGI as promptly as is
practicable after the execution of this LOI, (ii) that RM and 247MGI may each
continue such communications with employees, customers, suppliers, franchisees,
lenders, lessors, shareholders, and others as may be required, necessary or
appropriate and not inconsistent with the best interests of the other party, for
the prompt consummation of the transactions contemplated by this LOI, or (iii)
as required by law.



5.
CONFIDENTIALITY.  247MGI agrees that (except as may be required by law) it will
not disclose or use and it will cause its officers, directors, employees,
representatives, agents, and advisors not to disclose or use, any Confidential
Information (as hereinafter defined) with respect to RM, furnished, or to be
furnished by RM to 247MGI in connection herewith at any time or in any manner
and will not use such information other than in connection with its evaluation
of the Acquisition.  For the purpose of this paragraph, “Confidential
Information” means any information identified as such in writing to 247MGI by
RM.  If the proposed Agreement is not consummated, 247MGI shall promptly return
all documents, contracts, records, or properties to RM.  The provisions of this
paragraph shall survive the termination of this LOI.



RM agrees to treat all information concerning 247MGI furnished, or to be
furnished, by or on behalf of 247MGI in accordance with the provisions of the
paragraph (collectively, the “Confidential Information”), and to take, or
abstain from taking, other actions set forth herein.  The information will be
used solely for the purpose of evaluating the proposed transaction, and will be
kept confidential by RM and its officers, directors, employees, representatives,
agents, and advisors; provided that (i) any of such information may be disclosed
to RM’s officers, directors, employees, representatives, agents, and advisors
who need to know such information for the purpose of evaluating the Acquisition,
and provided they agree to be bound by the terms of this confidentiality clause,
(ii) any disclosure of such information may be made to which 247MGI consents in
writing and (iii) such information may be disclosed if required by subpoena
provided that prior to disclosure, pursuant to said subpoena, RM has given
247MGI notice of such subpoena and an opportunity to quash same.  If the
Acquisition is not consummated or 247MGI decides not to proceed with the
Acquisition, RM will return to 247MGI all material containing or reflecting the
information and will not retain any copies, extracts, or other reproductions
thereof.


6.
CHOICE OF LAW. This Letter of Intent shall be construed under the laws of the
State of Florida , and shall inure to the benefit of, and be binding upon, the
respective successors and assigns of the parties to this Letter of Intent.  The
parties agree that any action brought by any party against another party in
connection with any rights or obligations arising out of this Letter of Intent
shall be instituted properly in a federal or state court of competent
jurisdiction with venue in the appropriate state court in and for Broward
County, Florida, or the United States District Court for the Southern District
of Florida.  A party to this Letter of Intent named in any action brought in
connection with this Letter of Intent in any court outside of the above named
designated county or district shall have the right to have the venue of said
action changed to the above designated county or district or, if necessary, have
the case dismissed, requiring the other party to refile such action in an
appropriate court in the above designated county or federal district

 


7.
DISPUTES. The prevailing party in any dispute pursuant to this LOI and the
Purchase Agreement shall be entitled to reasonable attorneys’ fees and costs.

 
         






Please sign and date this LOI of Intent in the spaces provided below to confirm
our normal understandings and binding agreement as set forth in this Letter of
Intent and return a signed copy to the undersigned.




247MGI, Inc.






By: /s/Matthew P. Dwyer
Name:   Matthew P. Dwyer
Title:     President/CEO




Date: September 12, 2007






ACCEPTED:
ROSS MCCULLOUGH






By: /s/Ross McCullough
Name: Ross McCullough




Date: October 12, 2007





AMENDMENT NO. 1 TO LETTER OF INTENT


AMENDMENT NO. 1 TO BINDING  LETTER OF INTENT (“Agreement”) dated as of October
10, 2007, by and between 247MGI, INC., a Florida corporation (“247MGI”), and
Ross McCullough, an Individual residing in Florida (“RM”)


W I T N E S S E T H:


Whereas, the parties are all of the parties to a Binding Letter of Intent dated
September 10, 2007 (the “Original Agreement”); and


Whereas, the parties desire to amend the Original Agreement upon the terms and
conditions set forth herein


Now, Therefore, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




1.  Item 11 of the Original Agreement is hereby deleted in its entirety and the
following shall be inserted in its place and stead:


Item 11 247MGI and RM agree to use their best efforts to work towards a final
agreement as quickly as possible.


2.  Item 12 of the Original Agreement is hereby deleted in its entirety.
 
3.  Item 13 of the Original Agreement is hereby deleted in its entirety and the
following shall be inserted in its place and stead:


Item 13 247MGI agrees to the first round of funding to Xeco within 3 days of
date of LOI and ongoing funding continuing on an as-needed basis per weekly
review by 24/7 and RM once the Amendment has been executed and Xeco has been
established.  Sovereign LLC on October 9, 2007 filed with the State of Florida
to form Xeco, Inc., once the corporate papers have been received a tax ID number
will be obtained and a bank account will be opened with joint signatory powers
of Matthew Dwyer and Ross McCullough.  247MGI shall begin funding Xeco to allow
for RM to receive a salary, begin paying vendors, programmers and to secure
office space.  It is understood that 247MGI will need a working demo to showcase
in order to raise the $1.5 million needed to complete the final project, in the
meantime 247MGI will use its best efforts to raise capital to allow Xeco, Inc.
to continue in the development of the technology.


4.           Item 14 of the Original Agreement is hereby deleted in its
entirety.


5.           Distributed funds over $500.00USD require 2 signatures from
established officers of the company. In the event a second officer is
unavailable, a PO will be submitted for review to an authorized representative
of 247MGI and returned within 24 hours via email or fax. Authorizations will be
keep on file at Xeco and 247MGI.  Miscellaneous items from petty cash cannot
exceed a total of 499.99 per week (Sunday to Saturday) without approval by 2
officers. In the event that the discretion fund is tapped into, all receipts of
25.00 or more will be scanned and emailed on a weekly (Friday) basis along with
a current copy of Quickbooks SMB Edition and expense report (Standard Form) to a
representative of 247MGI for consolidation and review. Books will be reviewed
and balanced on a monthly basis internally by a representative designated by RM
and externally be a representative designated by 247MGI.


6.           It is further understood that the transaction between 247MGI and RM
is no longer contingent upon 247MGI successfully purchasing PurFusion Group of
Companies, Inc. from Norman Farrar.  It is also understood that should Norman
Farrar chose not to work with 247MGI or vice versa that this shall not void the
agreement between 247MGI and RM.


7.           Except as modified hereby, the Original Agreement shall remain in
full force and effect.










Signature page follows







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Binding
Letter of Intent to be duly executed as of the date and year first above
written.





247MGI, Inc., a Florida corporation




By: /s/Matthew P. Dwyer
Name: Matthew P. Dwyer
Title: President
 
 
Ross McCullough, a Florida Resident




By: /s/Ross McCullough
Name: Ross McCullough